ICJ_126_ArmedActivitiesApp2002_COD_RWA_2006-02-03_JUD_01_PO_01_EN.txt. 55




           DISSENTING OPINION OF JUDGE KOROMA



   Article IX of the Genocide Convention applies not only to disputes as to the
interpretation or application of the Convention but also to disputes as to the ful-
filment of the Convention — Article IX envisions that disputes relating to the
responsibility of a State for genocide be submitted to the Court — Reservations
to a clause concerning dispute settlement are contrary to the object and purpose
of the treaty if the provision is the raison d’être of the treaty — The object and
purpose of the Genocide Convention is the prevention and punishment of the
crime of genocide, and this encompasses holding a State responsible for vio-
lating its obligations under the Convention — The DRC’s failure to object to
Rwanda’s reservation is not sufficient to prevent the Court from examining the
issue of Rwanda’s reservation — Human rights treaties like the Genocide Con-
vention are based not on reciprocity between States but instead serve to protect
individuals and the international community at large — Principle of good faith
and Rwanda’s prior statements in support of human rights — Principle of good
faith and Rwanda’s prior efforts to establish International Criminal Tribunal
for Rwanda — Forum prorogatum — Court should have seized opportunity
to examine thoroughly whether reservation violated object and purpose of
Convention.


   1. Among the bases of jurisdiction invoked by the Democratic Repub-
lic of the Congo (DRC) in instituting legal proceedings against Rwanda
before the Court is Article IX of the Convention on the Prevention and
Punishment of the Crime of Genocide of 1948, to which both States are
parties, the DRC having acceded on 31 May 1962 and Rwanda on
16 April 1975. Article IX of the Convention stipulates that :
        “Disputes between the Contracting Parties relating to the interpre-
     tation, application or fulfilment of the present Convention, including
     those relating to the responsibility of a State for genocide or for any
     of the other acts enumerated in article III, shall be submitted to the
     International Court of Justice at the request of any of the parties to
     the dispute.” (Emphasis added.)
  2. Article VIII provides that :
       “Any Contracting Party may call upon the competent organs of
     the United Nations to take such action under the Charter of the
     United Nations as they consider appropriate for the prevention and
     suppression of acts of genocide . . .” (Emphasis added.)

  3. According to Article III :
       “The following acts shall be punishable :

53

56                ARMED ACTIVITIES (DISS. OP. KOROMA)


     (a) Genocide ;
     (b) Conspiracy to commit genocide ;
     (c) Direct and public incitement to commit genocide ;
     (d) Attempt to commit genocide ;
     (e) Complicity in genocide.”
   4. Thus, Article IX envisions that disputes between Contracting
Parties relating to a violation of the Convention and disputes relating to
the interpretation, application or fulfilment of the Convention, including
those relating to the responsibility of a State for genocide or for any of
the other acts enumerated in Article III, shall be submitted to the
International Court of Justice at the request of any of the parties to the
dispute.
   5. As stated earlier, both the DRC and Rwanda are parties to the
Genocide Convention. In its accession instrument Rwanda entered a
reservation that : “The Rwandese Republic does not consider itself as
bound by Article IX of the Convention.” Thus, Rwanda argued, the juris-
diction of the Court under the Genocide Convention was excluded by the
reservation entered by it to Article IX.
   6. However, Rwanda’s reservation, in my view, has to be considered in
light of the object and purpose of the Convention. Under Article I of the
Convention,
       “The Contracting Parties confirm that genocide, whether com-
     mitted in time of peace or in time of war, is a crime under internatio-
     nal law which they undertake to prevent and to punish.” (Emphasis
     added.)
Article I thus imposes an obligation on States to prevent and punish the
crime of genocide.
   7. In its Application, the DRC contends that Rwanda has violated
Articles II and III of the Convention.
   8. Article II defines genocide to be :
     “any of the following acts committed with intent to destroy, in
     whole or in part, a national, ethnical, racial or religious group, as
     such :
     (a) Killing members of the group ;
     (b) Causing serious bodily or mental harm to members of the
          group ;
     (c) Deliberately inflicting on the group conditions of life calculated
          to bring about its physical destruction in whole or in part ;
     (d) Imposing measures intended to prevent births within the group ;
     (e) Forcibly transferring children of the group to another group.”
Article III has been quoted earlier.
  9. Specifically, the DRC claims that Rwandan forces, directly or
through their Rassemblement congolais pour la démocratie (RCD/Goma)
agents, committed acts of genocide against 3,500,000 Congolese, by

54

57                ARMED ACTIVITIES (DISS. OP. KOROMA)


carrying out large-scale massacres, assassinations and other murders
targeting well-identified groups (Warega, Bemba, Bashi, Bahemba . . .)
in Rwandan-occupied territories of the DRC.

   10. It is in the light of these tragic events that the DRC decided to
exercise its right under Article IX of the Convention, alleging that Rwanda
had violated its obligations under the Convention and bears responsi-
bility for those violations. Rwanda, for its part, denied the Court’s juris-
diction on the grounds that : it was not bound by the Article as it had
entered a reservation to it ; and the Court therefore lacked competence to
adjudicate on the matter.
   11. While a reservation to a treaty clause concerning dispute settle-
ment or the monitoring of the implementation of the treaty is not, in
itself, incompatible with the object and purpose of the treaty, it is incom-
patible if the provision to which the reservation relates constitutes the
raison d’être of the treaty (“Tenth Report on Reservations to Treaties”,
International Law Commission, Fifty-seventh Session, A/CN.4/558/
Add.2, Ann., p. 31, para. 3.1.13 (14 June 2005)).
   12. The object and purpose of the Genocide Convention is the preven-
tion and punishment of the crime of genocide, and this encompasses
holding a State responsible whenever it is found to be in breach of its
obligations under the Convention. As explained below, Article IX is the
only provision of the Convention addressing the question of State respon-
sibility and it provides :
        “Disputes between the Contracting Parties relating to the interpre-
     tation, application or fulfilment of the present Convention, including
     those relating to the responsibility of a State for genocide or for any
     of the other acts enumerated in article III, shall be submitted to the
     International Court of Justice at the request of any of the parties to
     the dispute.” (Emphasis added.)
The Article thus contemplates that disputes concerning acts of genocide,
or the responsibility of a State or Government for such acts, will be
referred to the Court for judicial scrutiny, and that a State accused of
breaching its obligations under the Convention should account to the
Court for its conduct.
   13. An analysis of the structure of the Genocide Convention reinforces
this conclusion. The title itself of the Convention — Convention on the
Prevention and Punishment of the Crime of Genocide — clearly frames
it in terms of both prevention and punishment of genocide (see, for
example, Certain Norwegian Loans (France v. Norway), Judgment, I.C.J.
Reports 1957, p. 24 (deducing the object and purpose of a Convention
from its title)). Having conclusively established that the acts listed in
Article III are punishable, the Genocide Convention then sets up two types
of punishment mechanisms : the first is aimed at persons and the second
at State actors. In keeping with this dichotomy, Articles IV, V, VI
and VII treat the punishment of persons responsible for genocide or any

55

58                 ARMED ACTIVITIES (DISS. OP. KOROMA)


of the other acts listed in Article III. Unlike Articles IV, V, VI and VII,
however, Article IX focuses on disputes at the level of State actors.
Indeed, given the nature of the crime, it is difficult to imagine how geno-
cide could be committed without some form of State complicity or
involvement. Article IX is thus crucial to fulfilling the object and purpose
of the Convention since it is the only avenue for adjudicating the respon-
sibilities of States. Denying the Court this function, as Rwanda purports
to do by its reservation, not only prevents the Court from interpreting or
applying the Convention but also — and this in my view is the critical
point in the present case before the Court — from enquiring into disputes
between Contracting Parties relating to the responsibility of a State for
genocide or for any of the other acts enumerated in Article III, and is
thus not conducive to the fulfilment of the object and purpose of the
Convention, namely, the prevention and punishment of genocide. As the
Court stated in the Legality of Use of Force cases :

     “Article IX of the Convention accordingly appears to constitute a
     basis on which the jurisdiction of the Court might be founded to the
     extent that the subject-matter of the dispute relates to ‘the interpre-
     tation, application or fulfilment’ of the Convention, including dis-
     putes ‘relating to the responsibility of a State for genocide or for any
     of the other acts enumerated in article III’ of the said Convention”
     (Provisional Measures, Order of 2 June 1999, I.C.J. Reports
     1999 (I), p. 137, para. 37 ; emphasis added).
   14. In considering Rwanda’s reservation to Article IX of the Geno-
cide Convention, the Court observed that the Convention does not pro-
hibit reservations and that the DRC had put forward no objection to
Rwanda’s reservation when it was made. This finding notwithstanding,
the fact that a State does not object to such a reservation at the time it is
made is not, in my view, of dispositive significance, given that States
are often remiss in fulfilling their duties of objecting to reservations
which they consider invalid. Moreover, the failure of a State to object
should not be regarded as determinative in the context of human rights
treaties like the Genocide Convention that are not based on reciprocity
between States but instead serve to protect individuals and the inter-
national community at large.

 15. As the Human Rights Committee stated in its General Com-
ment 24, human rights treaties
     “are not a web of inter-State exchanges of mutual obligations. They
     concern the endowment of individuals with rights. The principle of
     inter-State reciprocity has no place, save perhaps in the limited con-
     text of reservations to declarations on the Committee’s competence
     under article 41. And because the operation of the classic rules on
     reservations is so inadequate for the Covenant, States have often not

56

59                 ARMED ACTIVITIES (DISS. OP. KOROMA)


     seen any legal interest in or need to object to reservations. The
     absence of protest by States cannot imply that a reservation is either
     compatible or incompatible with the object and purpose of the
     Covenant.” (Human Rights Committee, General Comment No. 24
     (CCPR/C/21/Rev.I/Add.6), 4 November 1994, para. 17.)

The Committee concluded that the pattern of objections to reservations
is so unclear that it is unsafe to assume that a non-objecting State “thinks
that a particular reservation is acceptable” (ibid., para. 17). Although
the Human Rights Committee was speaking about the International
Covenant on Civil and Political Rights, the same holds true for the Geno-
cide Convention. Because, as the Court itself has stated, the Genocide
Convention, like other human rights treaties, is not based on reciprocity
between States, the fact that the DRC did not object to Rwanda’s reser-
vation at the time it was made has no bearing on the Court’s ability to
consider it. Hence, the DRC’s failure to object should not have been
deemed sufficient to prevent the Court from examining the issue of
Rwanda’s reservation on this occasion.

   16. While the question of reservations to Article IX of the Genocide
Convention came up in the cases concerning Legality of Use of Force —
(Yugoslavia v. Spain) (Provisional Measures, Order of 2 June 1999,
I.C.J. Reports 1999 (II), p. 772, para. 32) and (Yugoslavia v. United
States of America) (Provisional Measures, Order of 2 June 1999 (II),
I.C.J. Reports 1999, p. 924, para. 24) — the Court in those cases did not
examine the issue whether the reservations to Article IX by Spain and the
United States prevented the fulfilment of the object and purpose of the
Convention, because that precise issue was not raised by Yugoslavia.
Since Yugoslavia neither explicitly raised the issue nor alluded to it in
its arguments, the Court concisely concluded that it lacked jurisdiction
under Article IX. Be that as it may, the Court did however confirm that
disputes relating to “the interpretation, application or fulfilment” of the
Convention included disputes “relating to the responsibility of a State
for genocide or for any of the other acts enumerated in article III”,
even though in those cases the acts complained of by Yugoslavia
were incapable of coming within the provisions of the Genocide Con-
vention. In the present case, the fact that the issue of the reservation
was addressed by both Parties entitled the Court to examine Rwanda’s
reservation in the light of the purpose and object of the Convention.

  17. Moreover, in considering this issue the Court should have taken
due account of the principle of good faith as it relates to the effect of the
Statement made by Rwanda, in the person of its Minister of Justice,
before the United Nations Commission on Human Rights :
       “Rwanda is one of the countries that has ratified the greatest
     number of international human rights instruments. In 2004 alone,

57

60                 ARMED ACTIVITIES (DISS. OP. KOROMA)


     our Government ratified ten of them, including those concerning the
     rights of women, the prevention and repression of corruption, the
     prohibition of weapons of mass destruction, and the environment.
     The few instruments not yet ratified will shortly be ratified and past
     reservations not yet withdrawn will shortly be withdrawn.” (Sixty-
     first Session of the United Nations Commission on Human Rights.)

Among the few instruments to which Rwanda had entered reservations,
reservations that were “shortly [to] be withdrawn”, was the Genocide
Convention.
  18. The Court made clear in the Nuclear Tests cases that :

        “Just as the very rule of pacta sunt servanda in the law of treaties
     is based on good faith, so also is the binding character of an inter-
     national obligation assumed by unilateral declaration. Thus
     interested States may take cognizance of unilateral declarations and
     place confidence in them, and are entitled to require that the obliga-
     tion thus created be respected.” (Nuclear Tests (Australia v. France),
     Judgment, I.C.J. Reports 1974, p. 268, para. 46 ; Nuclear Tests
     (New Zealand v. France), Judgment, I.C.J. Reports 1974, p. 473,
     para. 49.)
It would not be appropriate to regard Rwanda’s declaration concerning
its reservation to the “most important” human rights and humanitarian
treaty as nothing more than political posturing devoid of legal effect.

  19. This is all the more so given the principles underlying the Con-
vention, as well as the gravity of the present case, in which 3,500,000
Congolese citizens are alleged to have been massacred on grounds of
ethnicity.
  20. As the Court stated in the Barcelona Traction, Light and Power
Company, Limited (Belgium v. Spain) case :
        “By [its] very nature [the outlawing of genocide, aggression,
     slavery and racial discrimination is] the concern of all States. In
     view of the importance of the rights involved, all States can be held
     to have a legal interest in their protection ; they are obligations erga
     omnes.” (Second Phase, Judgment, I.C.J. Reports 1970, p. 32 ;
     emphasis added.)

  21. Thirty years later, the Court confirmed its understanding of the
object and purpose of the Convention and concluded :
       “It follows that the rights and obligations enshrined by the Con-
     vention are rights and obligations erga omnes. The Court notes that
     the obligation each State thus has to prevent and to punish the crime
     of genocide is not territorially limited by the Convention.” (Applica-

58

61                 ARMED ACTIVITIES (DISS. OP. KOROMA)


     tion of the Convention on the Prevention and Punishment of the
     Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia), Pre-
     liminary Objections, Judgment, I.C.J. Reports 1996 (II), p. 616,
     para. 31 ; emphasis added.)
Hence, in my judgment, a State which denies the Court’s jurisdiction to
enquire into allegations alleging violation of the Convention would not
be lending the co-operation required to “liberate mankind from [the] . . .
odious scourge” of genocide or to fulfil the object and purpose of the
Convention. Denying recourse to the Court essentially precludes judicial
scrutiny into the responsibility of a State in a dispute relating to the vio-
lation of the Convention.
   22. This point is of particular cogency in this case concerning Rwanda,
a State where genocide took place and which justifiably called on the
United Nations Security Council to set up an international criminal tri-
bunal to try those who committed the crime against a section of its popu-
lation. It will thus not be in keeping with the spirit and objective of the
Convention to refuse to allow judicial consideration of the allegation of
genocide perpetrated in another country because Rwanda itself or its
agents are alleged to be responsible. While this is not to claim that the
seriousness of an obligation, the jus cogens status of a norm or the erga
omnes nature of an obligation per se confers jurisdiction on the Court, as
was recognized in the Judgment, it is nevertheless my opinion that it is
incumbent on Rwanda in this case, as a State party to the Genocide Con-
vention — and which itself was a victim of genocide and rightly referred
the matter to the competent organ of the United Nations — to allow
scrutiny of the allegation that it had breached its obligations under the
Genocide Convention.

  23. In its letter to the Secretary-General of 28 December 1994 regard-
ing this issue, Rwanda rightly stressed the gravity of the genocide which
had been committed on its territory and requested the “[s]etting up as
soon as possible [of] an international tribunal to try the criminals”. In the
request, Rwanda stated as follows :
       “There is evident reluctance by the international community . . .
     to expose and punish the criminals . . . still at large. This is tanta-
     mount to diluting the question of genocide that was committed in
     Rwanda.” (Letter dated 28 September 1994 from the Permanent
     Representative of Rwanda to the United Nations addressed to the
     President of the Security Council, United Nations doc. S/1994/1115
     (29 September 1994).)
Parallel reasoning would suggest that Rwanda’s unwillingness to allow
the Court to scrutinize its alleged genocidal conduct in this case not only
has the same effect of diluting the question of genocide, a result which
Rwanda rightly criticized and sought to prevent, but in fact has an even
more drastic effect : denial of the question of genocide. In this connec-

59

62                ARMED ACTIVITIES (DISS. OP. KOROMA)


tion, it is worth stressing that all human lives — be they Rwandan, Con-
golese, or of any other nationality — are precious ; offering redress to
some while denying it to others is neither in conformity with the Conven-
tion nor with justice ; nor does it further the purposes and principles of
the United Nations Charter in respect of the peaceful settlement of dis-
putes. The spirit of the Convention as well as the letter of the Convention
must be respected at all times.
   24. The allegation involving the commission of genocide is far too
serious a matter to be allowed to escape judicial scrutiny by means of a
procedural device. The nature of the Convention and gravity of the
allegation dictate that, wherever possible, it must be subject to judicial
scrutiny. Inasmuch as Rwanda was able to call on the international com-
munity to hold to account those alleged to have committed genocide in
Rwanda itself, it cannot justifiably shield itself from enquiry in respect
of the very kinds of acts for which it succeeded in obtaining scrutiny by a
competent organ. In other words, it is neither morally right nor just
for a State to shield itself from judicial scrutiny under Article IX of the
Convention in respect of acts alleged to have taken place in the territory
of a neighbouring State when those acts constitute the very same
conduct as that in response to which the State successfully urged the
establishment of an international tribunal for the prosecution of persons
responsible for genocide and other serious violations of international
humanitarian law.

   25. It is indeed a principle of law that the jurisdictional basis of the
Court is consensual. In paragraph 21 of the Judgment the Court recalls
that such consent may take various forms. Among these is forum proro-
gatum, which was explained not long ago by Judge ad hoc Lauterpacht in
his separate opinion in the Application of the Convention on the Preven-
tion and Punishment of the Crime of Genocide (Bosnia and Herze-
govina v. Yugoslavia (Serbia and Montenegro)) case as follows :

     “the possibility that if State A commences proceedings against State B
     on a non-existent or defective jurisdictional basis, State B can
     remedy the situation by conduct amounting to an acceptance
     of the jurisdiction of the Court” (Provisional Measures, Order of
     13 September 1993, I.C.J. Reports 1993, p. 416, para. 24, separate
     opinion of Judge Lauterpacht).

While I do not accept the substance of the DRC’s argument on this issue,
I do believe that the gravity of the matter and the nature of the allegation
before the Court are such that the Court should have been allowed to
adjudicate the case. There is no impediment in law preventing Rwanda
from expressing its consent and thereby entitling the Court to examine
the alleged breaches of Rwanda’s obligations under the Genocide Con-
vention.

60

63                ARMED ACTIVITIES (DISS. OP. KOROMA)


   26. As can be seen from the foregoing, this opinion has, to a great
extent, drawn on the jurisprudence of the Court on the subject of the
Genocide Convention to show why the Court should have been able to
exercise its jurisdiction. The Court has over the years taken cognizance of
the importance of the Genocide Convention, has acknowledged the denial
of humanity that genocide — described as the “crime of all crimes” —
represents, and has responded appropriately, declaring “the principles
underlying the Convention” to be “principles which are recognized by
civilized nations as binding on States, even without any conventional
obligation” (Application of the Convention on the Prevention and Punish-
ment of the Crime of Genocide (Bosnia and Herzegovina v. Yugoslavia),
Preliminary Objections, Judgment, I.C.J. Reports 1996 (II), p. 616,
para. 31). In reaching such profound conclusions, the Court, in my view,
was reflecting the gravity of the crime of genocide and the seriousness
with which it, the international community and mankind as a whole take
the Convention. While not denying the right of the States parties to the
Convention to enter reservations to Article IX, the Court, through its
jurisprudence, has stressed the unique nature of the Convention and the
necessity for States to respect their obligations under it. The Court’s pro-
nouncements fostered high hopes and expectations that the object and
purpose of the Convention would be fulfilled. This case presented an
opportunity for the Court to apply the Convention and its principles.
   27. It is thus this profound respect for the Court’s earlier affirmations
of the principle underlying the Convention, its object and purpose,
together with the seriousness of the matter before it, which leads me to
regret the Court’s conclusion that it is not entitled to take on the present
case. In my view, had the Court also, besides the Genocide Convention,
taken a different, but no less valid, view of the other instruments relied
upon including the Convention on the Elimination of All Forms of Dis-
crimination against Women and the Montreal Convention for the Sup-
pression of Unlawful Acts against the Safety of Civil Aviation, it could
have reached a different conclusion with respect to its jurisdiction. My
regret that the Court was not able to do so explains my vote.

   28. I have read with considerable interest the joint separate opinion
of Judges Higgins, Kooijmans, Elaraby, Owada and Simma. They have
succinctly reflected the essence of the judicial concern underlying this
opinion, namely, that it is a very grave matter for a State to shield itself
from international judicial scrutiny for

     “any claim that might be made against it concerning genocide. A
     State so doing shows the world scant confidence that it would never,
     ever, commit genocide, one of the greatest crimes known” (para. 25).


That concern could not have been more aptly stated. I also agree with the
joint opinion to the effect that in matters relating to the compatibility of

61

64                ARMED ACTIVITIES (DISS. OP. KOROMA)


a reservation with the object and purpose of a treaty, the reserving State
or States do not have the final word.
  29. On the other hand, while not disagreeing with the view of the
authors of the joint opinion that Article IX of the Genocide Convention
creates no monitoring function involving the review of periodic reports
by human rights treaty bodies on States’ behaviour, I wish to reiterate
that Article IX does provide for the Court to adjudicate :


       “Disputes between the Contracting Parties relating to the inter-
     pretation, application or fulfilment of the present Convention,
     including those relating to the responsibility of a State” (emphasis
     added).
The Article, in my view, therefore provides a basis for the Court, inter
alia, to enquire into State responsibility for genocide.

                                        (Signed) Abdul G. KOROMA.




62

